Response to Amendment
This communication is in response to the Amendment filed on 10/19/2021.  Claims 1 and 3-15 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (U.S. Patent No. 9,097,599) in view of Rosenau (U.S. Pub. No. 2007/0125178).
Regarding Claim 1, Phan teaches a microfluidic pressure sensor (Figs. 5-6) comprising: a reference chamber (Fig. 5, element 10); a sensed volume containing a sample liquid (Figs. 5-6, element F); a microfluidic channel connecting an interior of the reference chamber to an interior of the sensed volume (Fig. 5-6, blind channel 1, column 5, lines 28-34); a volume of liquid contained and movable within the microfluidic channel while occluding the microfluidic channel (Fig. 5, portion of fluid F located in blind channel 1); and a sensor to output signals indicating positioning of the volume of liquid along the microfluidic channel, wherein positioning of the volume of liquid along microfluidic channel indicates a pressure of the sensed volume (“the pressure measurement is determined by the position of the liquid meniscus at equilibrium in the blind channel”, column 5, lines 47-51).

Phan does not teach an expansion chamber fluidly coupled between the sensed volume and the microfluidic channel, the expansion chamber having a volume sized to receive the volume of liquid and to inhibit movement of the volume of liquid from the microfluidic channel into the sensed volume.  However, Rosenau teaches a portion of channel 107 in the vicinity of inlet 106 that is equated to the expansion chamber of the Claim, as this portion of the channel 107 can receive at least a portion of the liquid metal droplet 109, is fluidly coupled between the fluid whose pressure is being measured and the rest of the channel 107, and reduces the chance of the liquid metal droplet 109 escaping the channel 107 (see Rosenau, paragraph [0020]).  It would have been obvious to one skilled in the art at the time of the invention to include an expansion chamber as taught in Rosenau in the pressure sensor of Phan, in order to prevent the liquid metal droplet 109 from escaping the channel 107 (see Rosenau paragraph [0020]). 

Phan does not teach wherein the liquid is different from the sample liquid.  However, in analogous art, Rosenau teaches a capacitive pressure sensor including a liquid metal droplet 109 located in a fluidic channel between a fluid whose pressure is being measured (applied pressure via inlet 106) and a gas that is trapped in the channel 107 between the liquid metal droplet 109 and the end wall of the channel 107 (Fig. 1A and paragraphs [0014]-[0015]).  It would have been obvious to one skilled in the art at the time of the invention to include a liquid metal droplet as taught in Rosenau in the pressure sensor of Phan, in order to increase reliability of the pressure sensor (see Rosenau, paragraph [0008]).
Phan does not teach wherein the microfluidic channel includes an expansion chamber fluidly coupled between the sensed volume and the microfluidic channel, the expansion chamber having a volume sized to receive the volume of liquid and to inhibit movement of the volume of liquid from the microfluidic channel into the sensed volume.  However, Rosenau teaches a portion of channel 107 in the vicinity of inlet 106 that is equated to the expansion chamber of the Claim, as this portion of the channel 107 can . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Rosenau as applied to claims 1 and 2 above, and further in view of Araci (U.S. Pub. No. 2016/0007851).
Regarding Claim 3, Phan and Rosenau teach everything claimed as applied above to Claim 1.  Phan and Rosenau fail to disclose a temperature sensor.  However, in analogous art, Araci teaches a temperature sensor in a microfluidic pressure sensor (paragraph [0036]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a temperature sensor as is taught by Araci in conjunction with a pressure sensor as taught by Phan and Rosenau in order to perform pressure correction (Araci, (paragraph [0036]) and accurately interpret the data from the pressure sensor.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Rosenau as applied to claims 1 and 2 above, and further in view of Debar (U.S. Patent No. 6,575,026).

Regarding Claim 5, Phan in view of Rosenau and Debar teaches everything claimed as applied above to Claim 4.  Phan and Rosenau fail to disclose wherein the sensor comprises a second optical sensor along the microfluidic channel and spaced from the optical sensor.  However, in analogous art, Debar teaches a second optical sensor along the microfluidic channel and spaced from the optical sensor (Fig. 4, second visual scale 50).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use optical sensors as is described in Debar in conjunction with the pressure sensor of Phan and Rosenau because the use of the visual scales of Debar “obviates the need for electrical elements of moving parts.  This in turn means that the absolute static pressure sensor 20 integrates with nearly any existing microfluidic device without modification of the fabrication process of the microfluidic .

Claims 6-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Rosenau as applied to claims 1, 2, and 11 above, in further view of Wilhelmson (U. S. Patent No. 3,731,679).
Regarding Claim 6, Phan and Rosenau teach everything claimed as applied above to Claim 1.  Phan further teaches a local ground along the microfluidic channel (Fig. 5, element 20); and an electrode along the microfluidic channel spaced from the local ground (Fig. 5, element 21), wherein the electrode is to receive electrical current forming an electric field between the electrode and the local ground and wherein a capacitance of the electrode varies based upon presence of the volume of liquid within the microfluidic channel and within the electric field (column 5, lines 54-65).  
Rosenau further teaches wherein the liquid comprises an electrically conductive liquid (liquid metal droplet 109). It would have been obvious to one skilled in the art at the time of the invention to include a liquid metal droplet as taught in Rosenau in the pressure sensor of Phan, in order to increase reliability of the pressure sensor (see Rosenau, paragraph [0008]).
Phan and Rosenau do not specifically disclose wherein the sensor comprises an impedance sensor, wherein an electrical impedance of the electrode varies based upon presence of the volume of liquid within the microfluidic channel and within the electric field.  However, in analogous art, Wilhelmson teaches that the impedance between a pair of electrodes varies based on whether air or fluid (such as the liquid 
Regarding Claim 7, Phan in view of Rosenau and Wilhelmson teaches everything claimed as applied above to Claim 6.  Phan in view of Rosenau and Wilhelmson teach wherein an electrode is to receive electrical current forming a second electric field between the second electrode and the local ground, and wherein electrical impedance of the electrode varies based upon presence of the volume of liquid within the microfluidic channel and within the second electric field, as is described above with respect to Claim 6.  Phan fails to teach that the electrode is a second electrode along the microfluidic channel, the second electrode being spaced from the electrode and local ground.  However, Rosenau teaches a second electrode spaced from another electrode along a channel in a capacitive pressure sensor (Fig. 1D, electrodes 162, 163, and 164, and paragraphs [0031]-[0033]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pressure sensor of Phan to include additional electrodes as taught in Rosenau because the configuration of electrodes described in Rosenau offers several different capacitances that can be monitored in response to pressure changes such that the pressure measurements are relatively accurate (see Rosenau, paragraph [0032]).

Regarding Claim 9, Phan in view of Wilhelmson and Rosenau teaches everything claimed as applied above to Claim 6.  Phan fails to teach an electrode on a first side of the local ground; and a second electrode on a second side of the local ground, wherein each of the electrodes is to receive electrical current forming a respective electric field between the respective electrode and the local ground and wherein electrical impedance of the respective electrode varies based upon presence of the volume of liquid within the microfluidic channel and within the respective electric field.  However, Rosenau teaches in paragraph [0033] that, in the configuration of Fig. 1D, certain electrodes can be grounded while others are maintained at a higher voltage, and, in paragraph [0034], that numerous electrodes arrangements can be implemented.  It would have been obvious to one of ordinary skill in the art at the time of the invention to 
Regarding Claim 10, Phan and Rosenau teach everything claimed as applied above to Claim 1.  Phan further teaches a local ground along the microfluidic channel (Fig. 5, element 20); and an electrode along the microfluidic channel spaced from the local ground (Fig. 5, element 21), wherein the electrode is to receive electrical current forming an electric field between the electrode and the local ground and wherein a capacitance of the electrode varies based upon presence of the volume of liquid within the microfluidic channel and within the electric field (column 5, lines 54-65).  
Rosenau further teaches wherein the liquid comprises an electrically conductive liquid (liquid metal droplet 109). It would have been obvious to one skilled in the art at the time of the invention to include a liquid metal droplet as taught in Rosenau in the pressure sensor of Phan, in order to increase reliability of the pressure sensor (see Rosenau, paragraph [0008]).
Phan fails to disclose wherein the sensor comprises an impedance sensor, wherein an electrical impedance of the electrode varies based upon presence of the volume of liquid within the microfluidic channel and within the electric field.  However, in analogous art, Wilhelmson teaches that the impedance between a pair of electrodes varies based on whether air or fluid (such as the liquid metal droplet of Rosenau) is located between the pair of electrodes (Wilhelmson, column 5, lines 13-26).  It would 
Regarding Claim 12, Phan and Rosenau teach everything claimed as applied above to Claim 11.  Phan further teaches wherein sensing the position of the volume of liquid within the microfluidic channel comprises forming an electric field within the microfluidic channel between an electrode (Fig. 5, element 21) and a local ground (Fig. 5, element 20), wherein capacitance at the electrode varies based upon presence of the volume of liquid within the microfluidic channel and within the electric field (column 5, lines 54-65).  Phan fails to teach wherein impedance at the electrode varies based upon presence of the volume of liquid within the microfluidic channel and within the electric field.  However, in analogous art, Wilhelmson teaches that the impedance between a pair of electrodes varies based on whether air or fluid is located between the pair of electrodes (Wilhelmson, column 5, lines 13-26).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capacitive pressure sensor of Phan to operate based on impedance as is taught in Wilhelmson because the capacitance and the impedance between a pair of electrodes can both be calculated based on detected current under a given voltage (see, for example, Elibol, U. S. Pub. No. 2012/0061239, paragraph [0045]).
Regarding Claim 13, Phan in view of Rosenau and Wilhelmson teaches everything claimed as applied above to Claim 12.  Phan in view of Rosenau and .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenau in view of Su (U.S. Pub. 2005/0142567).  
Regarding Claim 14, Rosenau teaches a microfluidic chip comprising: a first microfluidic channel (Fig. 1D, fluid that is source of Applied Pressure at inlet 106), and a microfluidic pressure sensor comprising: a reference chamber (Fig. 1D, right side of fluidic channel 167); a second microfluidic channel (Fig. 1D, fluidic channel 167) connecting an interior of the reference chamber to an interior of the first microfluidic channel; a volume of liquid contained and movable within the second microfluidic channel while occluding the second microfluidic channel, wherein the volume of liquid is 
Rosenau further teaches an expansion chamber fluidly coupled between the sensed volume and the microfluidic channel, the expansion chamber having a volume sized to receive the volume of liquid and to inhibit movement of the volume of liquid from the microfluidic channel into the sensed volume in Fig. 1D and paragraph [0020].  The portion of the channel 167 in the vicinity of inlet 106 is equated to the expansion chamber of the Claim, as this portion of the channel 167 can receive at least a portion of the liquid metal droplet 169, reduces the chance that the liquid metal droplet escapes the channel, and is fluidly coupled between the fluid whose pressure is being measured and the rest of the channel 167.  
Rosenau fails to teach a first sensor to sense a characteristic of a sample fluid within the first microfluidic channel.  However, in analogous art, Su teaches use of surface enhanced Raman spectroscopy (SERS) detection in microfluidic chips in paragraphs [0004]-[0005].  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a MEMS pressure sensor as described in Rosenau into a chip that performs SERS detection as described in Su because the MEMS pressure sensor of Rosenau can be built into devices that demand low power consumption, varying duty cycles, robust operation, and long-term stability (Rosenau, paragraph [0001).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenau in view of Su and Wilhelmson.
Regarding Claim 15, Rosenau in view of Su teaches everything claimed as applied above to Claim 14.  Su teaches use of surface enhanced Raman spectroscopy (SERS) detection, which is a type of SEL detection, in a microfluidic device in paragraph [0005].  Rosenau in view of Su fails to teach wherein the second sensor comprises an impedance sensor.  However, Rosenau does teach a capacitive pressure sensor including electrodes 162-164 in Fig. 1D.  Further, in analogous art, Wilhelmson teaches that the impedance between a pair of electrodes varies based on whether air or fluid is located between the pair of electrodes (Wilhelmson, column 5, lines 13-26).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capacitive pressure sensor of Rosenau to operate based on impedance as is taught in Wilhelmson because the capacitance and the impedance between a pair of electrodes can both be calculated based on detected current under a given voltage (see, for example, Elibol, U. S. Pub. No. 2012/0061239, paragraph [0045]).

Response to Arguments
Applicant’s arguments with respect to amended independent Claims 1 and 11 and the Kim reference, on pages 8-11 of the Response filed on 10/19/2021, have been fully considered and found persuasive.  In particular, it is acknowledged that the presence of the diaphragm in Kim prevents the expansion chamber of Kim from being fluidly coupled between the sensed volume and the microfluidic channel.  The rejections over the Kim reference have been withdrawn.

Regarding amended independent Claim 14, Applicant’s arguments on pages 20-22 of the Response have been considered and are not found persuasive.  Rosenau in view of Su teaches the features of amended Claim 14, as outlined above with respect to the 103 rejection of Claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863




/NATALIE HULS/Primary Examiner, Art Unit 2863